           Case 2:19-cv-01819-RSL-TLF Document 45 Filed 04/29/20 Page 1 of 3



 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT TACOMA

 6   MOUNTAINEERS FOUNDATION,
                                                         Case No. C19-1819 RSL-TLF
 7                            Plaintiff,
           v.                                            ORDER RE: ELECTRONIC
 8                                                       DISCOVERY MEET-AND-CONFER
     THE MOUNTAINEERS,
 9
                              Defendants.
10

11         This matter comes before the Court on plaintiff’s Motion for Entry of ESI Order

12   (Dkt. 22) and Motion for Protective Order (Dkt. 24). The Court held Oral Argument on

13   March 13, 2020. Dkt. 40. On April 10, 2020 the Court held a second hearing regarding

14   the pending motions. Dkt. 44.

15         Pursuant to the April 10, 2020 hearing, and under Fed. R. Civ. P. 26, the Court

16   ORDERS:

17              •   With regards to third party data sources, the parties are directed to meet

18                  and confer to establish a list of proposed subjects and categories of topics

19                  subject to discovery.

20              •   The parties are directed to meet and confer regarding the number of

21                  sample documents and iterations needed to appropriately test the

22                  technical aspects of production. The parties are also directed to select at

23                  least one document set for a small production to make sure that all of the

24

25
     ORDER RE: ELECTRONIC DISCOVERY MEET-AND-
26   CONFER - 1
          Case 2:19-cv-01819-RSL-TLF Document 45 Filed 04/29/20 Page 2 of 3



 1               technical aspects of the production are working effectively to meet the

 2               standards for proportionality under Fed. R. Civ. P. 26(b).

 3           •   The parties are directed to meet and confer regarding the disclosure of

 4               network architecture. The parties shall consider the proportionality of costs

 5               of production and the privacy interests of third-party donors and

 6               volunteers.

 7           •   Once the remaining issues regarding the ESI order are resolved, the

 8               parties are further directed to define any categories of documents the

 9               parties believe will require additional metadata. The parties are also

10               directed to reach an agreement allowing for a reasonable disclosure of

11               metadata for these documents.

12           •   The parties are directed to submit a final protocol document for electronic

13               discovery for the Court’s review on or before May 7, 2020. The final

14               proposed protocol shall comply with Fed. R. Civ. P. 26(b) proportionality of

15               discovery. See, JP Morgan Chase Bank, N.A. v. DataTreasury Corp., 936

16               F.3d 251, 259-60 (5th Cir. 2019); Vallejo v. Amgen, Inc., 903 F.3d 733,

17               742-45 (8th Cir. 2018); Noble Roman’s Inc. v. Hattenhauer Distributing

18               Co., 314 F.R.D. 304, 307-08 (S.D. Ind. 2016).

19           •   The parties are also directed to brief the issue of attorney’s eyes-only

20               designation regarding top level executives.

21                  o Defendant shall file an opening brief on or before April 30, 2020;

22                  o Plaintiff shall file a responsive brief on or before May 5, 2020; and

23                  o Defendant shall file a reply brief on or before May 6, 2020.

24

25
     ORDER RE: ELECTRONIC DISCOVERY MEET-AND-
26   CONFER - 2
          Case 2:19-cv-01819-RSL-TLF Document 45 Filed 04/29/20 Page 3 of 3



 1           •   A third telephonic hearing is set for May 7, 2020 at 9:30 AM before

 2               Magistrate Judge Theresa L. Fricke.

 3        Dated this 29th day of April, 2020.

 4

 5

 6                                                 A
                                                   Theresa L. Fricke
 7                                                 United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER RE: ELECTRONIC DISCOVERY MEET-AND-
26   CONFER - 3
